Citation Nr: 1144692	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for major depressive disorder. 

3.  Entitlement to a higher initial rating for service-connected idiopathic edema of the left lower extremity, evaluated as 10 percent disabling from January 27, 2005 to May 24, 2010, and as 20 percent disabling from May 25, 2010.   

4.  Entitlement to a higher initial rating for service-connected idiopathic edema of the right lower extremity, evaluated as 10 percent disabling from January 27, 2005 to May 24, 2010, and as 20 percent disabling from May 25, 2010.   


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1983 to August 1989. 

These claims come before the Board of Veterans' Appeals on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Acting Veterans Law Judge in August 2007.  

In December 2008 and February 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C.  For the reasons that follow, the Board again REMANDS the claims of entitlement to service connection for PTSD and major depressive disorder to the RO via AMC.  


FINDINGS OF FACT

1.  From January 27, 2005 to May 24, 2010, the Veteran was unable to relieve the idiopathic edema in her left lower extremity by elevation, but she had no stasis pigmentation or eczema associated with this condition.  

2.  Since May 25, 2010, the Veteran has been unable to relieve the idiopathic edema in her left lower extremity by elevation, but she has had no stasis pigmentation or eczema associated with this condition.  

3.  From January 27, 2005 to May 24, 2010, the Veteran was unable to relieve the idiopathic edema in her right lower extremity by elevation, but she had no stasis pigmentation or eczema associated with this condition.  

4.  Since May 25, 2010, the Veteran has been unable to relieve the idiopathic edema in her right lower extremity by elevation, but she has had no stasis pigmentation or eczema associated with this condition.

5.  The rating criteria reasonably describe the level of severity and symptomatology of the edema in the Veteran's left and right lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 20 percent rating for service-connected idiopathic edema of the left lower extremity, from January 27, 2005 to May 24, 2010, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.20, 4.104, Diagnostic Code 7120 (2010).

2.  The criteria for entitlement to an initial rating in excess of 20 percent for service-connected idiopathic edema of the left lower extremity, from May 25, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.20, 4.104, Diagnostic Code 7120 (2010).

3.  The criteria for entitlement to an initial 20 percent rating for service-connected idiopathic edema of the right lower extremity, from January 27, 2005 to May 24, 2010, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.20, 4.104, Diagnostic Code 7120 (2010).

4.  The criteria for entitlement to an initial rating in excess of 20 percent for service-connected idiopathic edema of the right lower extremity, from May 25, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.20, 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on her claims by letters dated February 2005, March 2006 and January 2009.  These letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified her of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided she identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent some of the notice letters after the RO initially decided the Veteran's claims; they were thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claims in supplemental statements of the case issued in August 2009 and June 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to the claims being decided, including service and post-service treatment records.  The RO also afforded the Veteran VA examinations of her legs, during which examiners discussed the severity of the edema in the Veteran's legs.    

II.  Analysis

The Veteran claims entitlement to higher initial evaluations for edema in the left and right lower extremities.  According to written statements she submitted during the course of this appeal and her hearing testimony, presented in August 2007, she has had pain and swelling in her legs since she was in service.  Allegedly, the severity of her left and right lower extremity disabilities has worsened, causing difficulties and "preventing [her] from performing many day to day activities and employment."  The Veteran contends that the swelling in her legs, worse on the left, is always present (elevation and sleep produce minimal results) and exacerbated by activities, interferes with her sleep and causes stiffness and soreness upon rising and after sitting for an extended period.  She further contends that her leg disabilities involve skin flaking, but not ulcerations or changes in pigmentation.  

The Veteran has submitted a July 2007 statement from her former spouse, which confirms that, when the Veteran was serving on active duty, she complained of pain and swelling in her legs.  This statement also indicates that physicians were never able to attribute these symptoms to a particular diagnosis and offered the Veteran one option: a permanent profile.  Allegedly, the Veteran wanted to make a career of the military and did not want to hurt her chances for a promotion so she did not choose this option.  According to her spouse, since then, she has received regular treatment for her leg pain and swelling; when they were married and she was first pregnant, the leg swelling was so severe, doctors tested her for preeclampsia and toxemia. 

The Veteran has also submitted a September 2007 statement from her friend, M.L., which too confirms that the Veteran complained of pain and swelling in the legs during service.  This statement also establishes that, since discharge, the Veteran has continued to seek medical care for, in part, physical problems.   

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A.  Schedular

The RO has evaluated the Veteran's left and right leg disabilities as 10 percent disabling from January 27, 2005 to May 24, 2010, and as 20 percent disabling from May 25, 2010, pursuant to DC 7120, by analogy.  38 C.F.R. § 4.104, DC 7120 (2010).  When an unlisted condition is at issue, it may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  

DC 7120 governs ratings of varicose veins and provides that a 10 percent rating is assignable for such a condition when it manifests as intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is assignable for persistent edema that is not completely relieved by elevation of the extremity, whether or not there is beginning stasis pigmentation or eczema.  A 40 percent rating is assignable for varicose veins when they cause persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  38 C.F.R. § 4.104, DC 7120 (2010).  

The Board finds it appropriate to rate the edema in the Veteran's legs under this DC as it affects the same body part and function varicose veins affect and involves swelling and pain similarly to varicose veins.  During her hearing, the Veteran indicated that a doctor had told her that the swelling might be due to lupus, a condition she likely had from the moment the swelling first manifested and one, which if truly present, would warrant an evaluation under a different DC.  Based on this contention, the undersigned indicated that he would hold the record open until such time as the Veteran could obtain evidence of lupus.  The Veteran has not since submitted such evidence and, in its absence, the Board is constrained to decide this claim pursuant to DC 7120.  

Based on the criteria of this DC, the Veteran's assertions, considered in conjunction with other lay statements of record and all pertinent medical documents, establish that the Veteran's left and right disability pictures more nearly approximate the criteria for higher initial evaluations, from January 27, 2005 to May 24, 2010, but not from May 25, 2010.  

As previously indicated, during treatment visits, VA examinations and her hearing and in written statements, she indicated that, for years (since 1983), she has tried unsuccessfully to stop the swelling and pain in her legs, including by elevating them and using compression stockings.  The Veteran is competent to report her attempts in this regard.  She is also competent to describe whether, after making such attempts, the swelling and pain improved as these symptoms are observable by a layperson.  Both her former spouse and M.L. have confirmed the Veteran's unsuccessful attempts in this regard.  The question is thus whether there is evidence of record showing other symptoms associated with the Veteran's leg disabilities, including stasis pigmentation, eczema or ulceration.  

During service, medical personnel noted leg pain, swelling and numbness, the latter thought to be associated with the pitting edema in the Veteran's legs.  Thereafter, during outpatient treatment visits dated from the 1990s and VA examinations conducted in June 2005 and May 2010, medical personnel confirmed pain and edema, but noted no other symptomatology associated therewith. 

In June 2005, a VA examiner noted superficial varicose veins in the legs, diagnosed early venous insufficiency, not thought to be causing the swelling, and found that the swelling was not precluding the Veteran from working or engaging in daily activities.  The examiner clarified that, due, in part, to the swelling, the Veteran could not walk far.     

In May 2010, the Veteran reported that she worked as an office manager for many years, but could no longer perform the duties of that job due to her leg disabilities, including the limitation of motion caused by the swelling.  She also reported that these disabilities caused moderate interference with daily activities.  The VA examiner noted edema, decreased capillary refill and significant tenderness in both lower extremities, a few superficial varicose and spider veins in the legs, not the cause of the edema (venous duplex studies were normal), and no stasis changes or ulceration.  The VA examiner tested the Veteran's ability to move her legs and confirmed limitation of motion (flexion and extension ranging from 0 to 120 degrees (normal being 0 to 140 degrees)) with pain at 120 degrees and no additional limitation on repetitive use due to pain, fatigue, weakness, or lack of endurance.  The examiner concluded that the Veteran had peripheral edema, rather than potentially life-threatening pulmonary edema, the former of which is cosmetically undesirable, but produces less severe symptoms, including swollen legs and difficulty walking.  

In sum, during the entire appeal period at issue in this case, the Veteran was unable to relieve the idiopathic edema in her left and right lower extremities by elevation or compression.  This edema caused numbness and pain and limited her ability to walk, but did involve stasis pigmentation, eczema or ulceration.  These symptoms warrant the assignment of initial 20 percent ratings for both legs for the entire appeal period at issue.  They do not warrant the assignment of initial ratings in excess of 20 percent, however, in the absence of evidence of additional symptomatology such as stasis pigmentation, eczema or ulceration associated with the condition, or more severe limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5260, 5261 (2010). 

B.  Extraschedular & Total Disability Evaluation

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

If the claimant or the evidence raises the question of entitlement to a higher initial or increased evaluation on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability evaluation based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has recently held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the Veteran has raised the question of whether she is entitled to higher initial ratings for left and right leg disabilities on an extraschedular basis.  Referral is not necessary, however, because the schedular criteria reasonably describe the level of severity and symptomatology of these disabilities.  The criteria specifically contemplate edema, which, according to the Veteran and the medical evidence, is solely responsible for the Veteran's limitation in, and pain on, movement.  Given this fact, the Board need not proceed further by determining whether either disability picture involves the other related factors noted in 38 C.F.R. 3.321(b)(1).

In addition, the Board need not consider a possible raised claim for TDIU.  The Veteran has not requested the highest rating possible for her left and right leg disabilities or submitted evidence of unemployability.  In fact, at least one medical professional has found that the Veteran is not unemployable, only limited in her ability to walk.  The Veteran previously worked as an office manager, including after the swelling first manifested, and her duties in that capacity likely did not include walking frequently or great distances.  

C.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different ratings in the future should her left and right leg disability pictures change or become attributed medically to a known diagnosis. At present, however, the aforementioned ratings are the most appropriate given the medical evidence of record. 

The Board thus concludes that the criteria for entitlement to initial 20 percent ratings for service-connected idiopathic edema of the left and right lower extremities, from January 27, 2005 to May 24, 2010, are met.  The Board also concludes that the criteria for entitlement to initial ratings in excess of 20 percent for service-connected idiopathic edema of the left and right lower extremities, from May 25, 2010, are not met.  In reaching these conclusions, the Board considered the complete history of the disabilities at issue as well as the current clinical manifestations and the effect each disability has on the Veteran's earning capacity. 38 C.F.R. § 4.1, 4.2, 4.41 (2010).  With regard to the latter time period, the evidence is not in relative equipoise.  Rather, as a preponderance of the evidence is against that portion of the Veteran's claims, the benefit-of-the-doubt rule is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2010).


ORDER

An initial 20 percent rating for service-connected idiopathic edema of the left lower extremity, from January 27, 2005 to May 24, 2010, is granted. 

An initial rating in excess of 20 percent for service-connected idiopathic edema of the left lower extremity, from May 25, 2010, is denied.   

An initial 20 percent rating for service-connected idiopathic edema of the right lower extremity, from January 27, 2005 to May 24, 2010, is granted.  

An initial rating in excess of 20 percent for service-connected idiopathic edema of the right lower extremity, from May 25, 2010, is denied.   


REMAND

First, during an August 2007 hearing before the undersigned and her May 2010 VA mental disorders examination, the Veteran identified multiple treatment providers from whom she had sought care for sexual harassment, injuries associated therewith, and/or rape.  These providers, the records of whom are not in the claims file and have not yet been requested, include: a counseling psychologist who treated the Veteran on an outpatient basis at an Alaska facility in 1984 (possibly under Tricare, the spouse's insurance); Jim Williams, a chaplain who counseled the Veteran when she lived in Germany; various mental health care providers who treated the Veteran from 1989 to 2000 under her spouse's health insurance, Tricare; Green County Medical Center in Richmond, Virginia, where she received treatment for depression from 2000 to 2002; and Dr. Greg Martins in Madill, Oklahoma, who treated the Veteran for depression from 2002 to 2005.  Records of these treatment visits are pertinent to the claims being remanded.    

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, such an examination is necessary.  During the course of this appeal, the RO afforded the Veteran a VA mental health examination in support of her appeal, but the report of this examination is inadequate to decide the claims for service connection for PTSD and major depressive disorder.  

The Veteran contends that she developed PTSD and depression secondary to in-service stressors of sexual, verbal and physical harassment and rape (times six).  In support of this assertion, she has submitted statements of her friend, M.L., and former spouse, a Major in the Army, the latter notarized, which confirm the in-service sexual and physical harassment, but not the rapes.  During the VA examination, the examiner acknowledged the letter from M.L., not the letter from the former spouse, noted medical evidence linking the Veteran's PTSD and depression to military sexual trauma, found that the record did not verify such trauma (presumably meaning the rapes), and concluded that he would have to resort to mere speculation to confirm such a relationship.  The examiner did not address whether the PTSD and depression were related to the sexual and physical harassment, as described by M.L. and the former spouse.  Certainly there is no evidence that these individuals are not credible or capable of describing the events the Veteran reported during service and observing her reactions thereto.  

This case is thus REMANDED for the following action:

1.  Contact the Veteran for authorization and then secure and associate with the claims file all records of treatment of the Veteran's mental health complaints, including those compiled by: the counseling psychologist who allegedly treated the Veteran on an outpatient basis at an Alaska facility in 1984 (possibly under Tricare, the spouse's insurance); various mental health care providers who treated the Veteran from 1989 to 2000 under her spouse's health insurance, Tricare; Green County Medical Center in Richmond, Virginia, where she allegedly received treatment for depression from 2000 to 2002; and Dr. Greg Martins in Madill, Oklahoma, who allegedly treated the Veteran for depression from 2002 to 2005.  

2.  Contact the Veteran for authorization and then email Jim Williams (jim.williams@comcast.net), the chaplain who allegedly counseled the Veteran for sexual harassment when she lived in Germany and has since corresponded with her via email, for the purpose of verifying that the sexual harassment occurred as alleged.  

3.  After associating the aforementioned records with the claims file, arrange for the Veteran to undergo a VA examination in support of her claims for service connection for PTSD and depression.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) diagnose all psychiatric disorders shown to exist;

b) assuming the competency and credibility of M.L.'s and the former spouse's written statements, specifically indicate whether the Veteran's major depressive disorder is at least as likely as not related to her alleged sexual and physical harassment, or otherwise to her period of active service; 

c) without considering any alleged in-service stressor that is not verified, indicate whether the in-service sexual and physical harassment, as described by M.L. and the Veteran's former spouse, is sufficiently severe to support a PTSD diagnosis. 

d) provide detailed rationale, with specific references to the record, for the opinions provided; and   

e) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  Readjudicate the claims based on all of the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) 

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


